internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b9-plr-124807-02 date date re legend taxpayer spouse date trust trust a b trustee attorneys date date date year year year dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date taxpayer and spouse established trust an irrevocable_trust for taxpayer’s son and his lineal_descendants and trust an irrevocable_trust for the taxpayer’s daughter and her lineal_descendants collectively referred to as trusts plr-124807-02 under the terms of trust the assets are held as a single trust and are available for distribution to a or his descendants article ii paragraph a provides that the trustee shall pay to or apply for the benefit of a beneficiary net_income and trust principal for the beneficiary’s support medical dental hospital nursing and education expenses any net_income not expended shall be added annually to principal article ii paragraph d provides trust shall terminate upon the first to occur of the following events a twenty-one years after the death of the last to die of the trustors and all individual beneficiaries under the trust and all descendants of the trustor living at the time the trust became irrevocable or b upon the death of the last to die of a or a’s lineal_descendants if the trust terminates by operation of paragraph a the assets of the trust shall be distributed according to the principle of representation to the then living lineal_descendants of a if the trust terminates by operation of paragraph b the assets of the trust shall be distributed to the trustee of trust if it exists to be held administered and distributed in accordance with the terms of trust if trust does not exist the assets of the trust shall be distributed to the trustors’ then living descendants on the principal of representation if the trustors have no living descendants than all of the trust assets shall be distributed to the trusts persons or entities entitled to the residue of the estate of the last to die of a and a’s then living lineal_descendants as if such person’s death had occurred on the date on which trust terminated the terms of trust are the same as trust except that the primary beneficiaries of trust are b and b’s lineal_descendants on date taxpayer and spouse each transferred dollar_figure to each trust on date attorneys advised taxpayer and trustee that a gift_tax_return form_709 was not required because the value of the transfer was less than the annual exclusion amount allowable under sec_2503 of the internal_revenue_code based upon attorney’s advice taxpayer did not file form_709 for year which also resulted in a failure to timely allocate dollar_figure of his gst_exemption in year and year taxpayer made gifts of dollar_figure in cash to each trust taxpayer also failed to file a form_709 for year and year as a result gst_exemption was not allocated to the transfers in year and year upon review of taxpayer’s estate plan in date taxpayer was informed that gift_tax filings and gst_exemption allocations should have been made for transfers to the trusts taxpayer has requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer’s gst_exemption to trust and trust and that such allocations are to be made based on the value of the transferred assets on the date transferred to trust and trust plr-124807-02 sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-124807-02 notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of taxpayer’s available gst_exemption with respect to taxpayer’s transfers to trusts the allocations will be effective as of the date of the transfers to trusts and the gift_tax value of the transfers to trusts will be used in determining the amount of gst_exemption to be allocated to trusts plr-124807-02 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the allocation should be made on a form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose sincerely william p o’shea acting associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
